Name: 90/374/EEC: Commission Decision of 2 July 1990 approving an amendment to the limits on reimbursement of expenditure incurred by Italy pursuant to Council Regulation (EEC) No 1401/86 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  regions of EU Member States;  economic policy
 Date Published: 1990-07-14

 Avis juridique important|31990D037490/374/EEC: Commission Decision of 2 July 1990 approving an amendment to the limits on reimbursement of expenditure incurred by Italy pursuant to Council Regulation (EEC) No 1401/86 (Only the Italian text is authentic) Official Journal L 181 , 14/07/1990 P. 0029 - 0030*****COMMISSION DECISION of 2 July 1990 approving an amendment to the limits on reimbursement of expenditure incurred by Italy pursuant to Council Regulation (EEC) No 1401/86 (Only the Italian text is authentic) (90/374/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1401/86 of 6 May 1986 introducing a common measure for the encouragement of agriculture in certain less-favoured areas of northern Italy (1), and in particular Article 7 (3) thereof, Whereas the Italian Government, pursuant to Article 4 (1) of Regulation (EEC) No 1401/86 has forwarded to the Commission updatings of certain programmes approved by the Commission and in particular the programmes relating to the Autonomous Province of Bolzano and the Regions of Piedmont, Lombardia and Valle d'Aosta; Whereas the Italian Government forwarded to the Commission a recapitulatory document for each of the regions concerned, specifying the new breakdown of expenditure planned for each of the schemes referred to in Article 2 of Regulation (EEC) No 1401/86, in order to allow the Commission to check the overall coherence of the common measure; Whereas, at the Commission's request, the Italian authorities forwarded a progress report on 13 October 1989 concerning the implementation of the abovementioned schemes; Whereas, in order to accelerate agricultural development in the areas concerned, the limits laid down in Article 7 (2) of Regulation (EEC) No 1401/86 should be amended within the limit of the overall expenditure initially planned; whereas such amendment does not affect the estimated cost of the common measure specified in Article 6 (3) of the same Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 For the purposes of updating the programmes approved by the Commission within the framework of Regulation (EEC) No 1401/86, the limits laid down in Article 7 (2) of that Regulation are hereby amended as follows: - the maximum eligible amount laid down in the first indent is set at ECU 94 million, - the maximum eligible amount laid down in the second indent is set at ECU 42 million, - the maximum eligible amount laid down in the third indent is set at ECU 600 within an overall limit of 7 000 hectares, - the maximum eligible amount laid down in the fourth indent is set at ECU 27 million, - the maximum eligible amount laid down in the fifth indent is set at ECU 900 per hectare within a limit of 16 000 hectares, - the maximum eligible amount laid down in the sixth indent is set at ECU 14 400 000. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 2 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 128, 14. 5. 1986, p. 5.